Citation Nr: 1020060	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-39 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for cerebrovascular 
accident (claimed as CVA) as secondary to diabetes mellitus 
and hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1961 to May 1981 
and from May 1981 to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was filed in August 2008, a 
statement of the case was issued in November 2008, and a 
substantive appeal was received in November 2008.

The Veteran testified before the Board at a hearing in 
December 2009.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the December 2009 Board hearing, the Veteran effectively 
raised claims of service connection for hypertension and for 
diabetes mellitus.  In a December 2009 rating decision 
(subsequent to the Board hearing), the RO denied the diabetes 
mellitus claim.  Although the time period to file a notice of 
disagreement has not yet expired, it does not appear that a 
notice of disagreement has been received to date.  Therefore, 
the diabetes mellitus issue is not in appellate status at 
this time.  

However, it does not appear that the hypertension claim has 
been adjudicated.  One of the Veteran's contentions regarding 
the cerebrovascular accident issue is that it is secondary to 
his hypertension.  The new hypertension claim is therefore 
arguably inextricably intertwined with the issue of 
entitlement to service connection for cerebrovascular 
accident issue because the RO's determination on the 
hypertension claim may have an impact on the current issue on 
appeal (cerebrovascular accident).  As such, the new service 
connection for hypertension issue must be developed and 
adjudicated before the Board may properly proceed with 
appellate review of the cerebrovascular issue. 



Accordingly, the case is REMANDED for the following actions:

1.  The RO should undertake development of 
the service connection for hypertension 
issue (to include all required notice and 
assistance (including an examination and 
opinion if necessary) under the Veterans 
Claims Assistance Act of 2000 (VCAA).  The 
RO should then adjudicate the claim of 
service connection for hypertension.  The 
Veteran should be advised of the decision 
and of the need to file a timely notice of 
disagreement if he wishes to appeal from 
that determination.  

2.  With regard to the issue of service 
connection for cerebrovascular accident, 
if any additional development of the 
evidence is necessary as a result of the 
RO's determination on the hypertension 
issue, such development should be 
undertaken.  The RO should then 
readjudicate the cerebrovascular accident 
issue under all applicable theories of 
service connection.  If the benefit sought 
is not granted, then the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
appellate review of all issues properly in appellate status 
at that time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



